DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
Response to Arguments
Claims 1, 8 are amended in the reply filed on 02/14/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected under Wong in addition to previously relied on references below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate access port configured to allow egress of the substrate utilizing a single motion of a robot blade extending through the slit valve door into the substrate access port" in the claim. The robot blade doesn’t appear to be able to extend through the slit valve door, but rather the slit valve opening. Examiner interprets as slit valve opening. Appropriate clarification is requested.
Claim 1 recites the limitation "and a substrate support disposed in the inner chamber internal volume upon which a substrate is positioned during processing” in the claim. Is this second instance of “a substrate” the same substrate introduced in the second paragraph of the claim? Examiner interprets as the same. Appropriate clarification is requested.
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the substrate access port configured to allow egress of the substrate utilizing a single motion of a robot blade extending through the slit valve door into the substrate access port" in the claim. The robot blade doesn’t appear to be able to extend through the slit valve door, but rather the slit valve opening. Examiner interprets as slit valve opening. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0342384 Wong. 
Claim 1:  Wong discloses a substrate processing system comprising: an inner chamber (102 [high pressure chamber], Fig. 1) having a substrate access port (not shown in Fig. 1, but show in a similar more detailed embodiment--Fig. 4, 423a [slit]) and an inner chamber internal volume (inside 102, Fig. 1); an outer chamber (104 [vacuum chamber]) surrounding the inner chamber (102), the outer chamber (104) having an outer chamber internal volume (inside 104) and a slit valve door (423/425 [slit valve]/[arm]) aligned with the substrate access port (423a, see Fig. 4) configured to allow egress of the substrate (414 [substrate]) utilizing a single motion of a robot blade (“transfer robot”  not shown but disclosed in para. [0051-0052], [0066]) extending through a slit valve opening (426 [slit]) into the substrate access port (423a), 
the outer chamber (104) configured to operate at a pressure between about 1 mTorr to about 600 Torr (see para. [0028] where “about 1 mTorr” is interpreted to include just under 1 mTorr, para. [0023, 0028]), the inner chamber internal volume (inside 102) configured that, when isolated from the outer chamber internal volume (inside 104), is changeable such that the pressure within the inner chamber internal volume may be varied while the outer chamber is maintained under vacuum (see para. [0023, 0028] where the relative pressures can be controlled independently); and a substrate support (106 [pedestal]) disposed in the inner chamber internal volume (inside 102) upon which the substrate (414) is positioned during processing (para. [0025]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above and further in view of US 2004/0187792 to Parks.
Claim 2: Wong does not disclose wherein the inner chamber internal volume comprises: an upper volume above the substrate support; and a lower volume, wherein the upper volume and lower volume are fluidly separated.
Parks discloses wherein the internal volume (inside 200, Fig. 2A-2B, Parks) comprises: an upper volume (211A [wafer processing volume]) above the substrate support (211A, Fig. 2A-2B); and a lower volume (outside 211A, between 207 and 209), wherein the upper volume (211A) and lower volume (outside 211A between 207 and 209) are fluidly separated (see Fig. 2B where the two volumes are separated when the support is in a top position), for the purpose of allowing the chamber to be adaptable to both an atmospheric and a vacuum wafer transfer module (para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the upper and lower volume and configuration as taught by Parks with motivation to allow the chamber to be adaptable to both an atmospheric and a vacuum wafer transfer module.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Parks as applied to claim 2 above, in view of US 6,846,380 to “Dickinson.”
Claim 3: The apparatus of Wong in view of Parks does not disclose further comprising: a pneumatic or hydraulic external cylinder outside of the inner chamber internal volume, the pneumatic or hydraulic cylinder coupled to the substrate support and configured to move the substrate support between the top position reducing the upper volume and the bottom position increasing the upper volume.
Parks discloses further comprising: a pneumatic or hydraulic external component (bottom portion of 205A, Fig. 2A-2B, Parks) outside of the inner chamber internal volume (outside 211A), the pneumatic or hydraulic component (bottom portion of 205A, see para. [0023] where it is necessarily cylindrical shaped due to o-ring) coupled to the substrate support (upper portion of 205A, see Fig. 2A-2B where they are connected) and configured to move the substrate support between the top position reducing the upper volume (see Fig. 2A-2B) and the bottom position increasing the upper volume (see Fig. 2A-2B) for the purpose of isolating a processing volume from an outer volume (para. [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pneumatic or hydraulic external component and configuration as taught by Parks with motivation to isolate a processing volume from an outer volume.
Parks does not explicitly disclose the component is a cylinder (or shaped as a cylinder).
Dickinson teaches a component is a pneumatic cylinder (43a [enlarged-diameter section], Fig. 3B) coupled to the support (40 [substrate support device]) for the purpose of imparting a range of movement to the substrate support (col. 13, lines 50-65), and Dickinson teaches a cylindrical profile of all components for the purpose of improving gas flow through the main chamber and/or minimizing the number of sharp features to prevent the accumulation of contaminant material (col. 13, lines 20-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the component to be a cylinder as taught by Dickinson with motivation to impart a range of movement to the substrate and/or improve gas flow through the main chamber and/or minimize the number of sharp features to prevent the accumulation of contaminant material.
Claim 4: The apparatus of Wong, Parks in view of Dickinson discloses wherein a force provided by the external cylinder (bottom portion of 205A, Fig. 2A-2B, Parks) results in between about 5 bar and about 100 bar acting on the substrate support (para. [0026] where pressure is 68 atm (68 bar) to about 273 atm (273 bar) which overlaps the claimed range).
Claims 5-7: (Withdrawn).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0342384 Wong in view of US 2004/0187792 to Parks. 
Claims 8-9:  Wong discloses (claim 8) a substrate processing system comprising: an outer chamber (104 [vacuum chamber], Fig. 1) having an internal volume (inside 104) and a slit valve door (423/425 [slit valve]/[arm]), the outer chamber (104) configured to operate at a pressure between about 1 mTorr to about 600 Torr (see para. [0028] where “about 1 mTorr” is interpreted to include just under 1 mTorr, para. [0023, 0028]),
an inner chamber (102 [high pressure chamber], Fig. 1) disposed within the internal volume (inside 104) of the outer chamber (104), the inner chamber (102) having sidewalls (sidewalls of 102), an inner volume (inside 102), and a substrate access port (not shown in Fig. 1, but show in a similar more detailed embodiment--Fig. 4, 423a [slit]) aligned with the slit valve door (423/425) configured to allow egress of the substrate (414 [substrate]) utilizing a single motion of a robot blade (“transfer robot”  not shown but disclosed in para. [0051-0052], [0066]) extending through a slit valve opening (426 [slit]) into the substrate access port (423a), the internal volume (inside 102) is changeable such that the pressure within the internal volume may be varied while the outer chamber is maintained under vacuum (see para. [0023, 0028] where the relative pressures can be controlled independently); and a substrate support (106 [pedestal]) having an outer wall (outer wall of 106), the substrate support disposed in the internal volume (inside 102). 
However Wong does not explicitly disclose the substrate support is moveable between a top position and a bottom position.
Yet Wong teaches a similar embodiment (Fig. 3) where the substrate support (322/304 [base/pedestal]) is moveable between a top position and a bottom position (see para. [0047]), for the purpose of driving the base to a position to inhibit air from the other chamber to be exhausted into the current chamber (para. [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moveable configuration taught by Wong with motivation to drive the base to a position to inhibit air from the other chamber to be exhausted into the current chamber.
Wong does not explicitly disclose a seal between the outer wall; (claim 9) wherein the wherein the inner volume comprises: an upper volume above the substrate support; and a lower volume, wherein the upper volume and lower volume are fluidly separated.
Parks discloses a seal (207 [seal], Fig. 2A-2B) disposed between the outer wall (top outer edge of top portion of 205A [lower section]) and the sidewall (top outer walls of 203A [upper section]) wherein the pressure differential across the seal is greater than 1 Bar when the substrate support is in the top position (see para. [0026], where it is above 1 Bar); (claim 9) wherein the internal volume (inside 200, Fig. 2A-2B, Parks) comprises: an upper volume (211A [wafer processing volume]) above the substrate support (211A, Fig. 2A-2B); and a lower volume (outside 211A, between 207 and 209), wherein the upper volume (211A) and lower volume (outside 211A between 207 and 209) are fluidly separated (see Fig. 2B where the two volumes are separated when the support is in a top position).
Parks discloses this for the purpose of allowing the chamber to be adaptable to both an atmospheric and a vacuum wafer transfer module (para. [0028]) and/or isolating a processing volume from an outer volume (para. [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the upper and lower volume and configuration as taught by Parks with motivation to allow the chamber to be adaptable to both an atmospheric and a vacuum wafer transfer module and/or isolate a processing volume from an outer volume.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks as applied to claims 8-9 above, in view of US 6,846,380 to “Dickinson.”
Claim 10: The apparatus of Wong in view of Parks does not disclose further comprising: a pneumatic or hydraulic external cylinder outside of the inner chamber internal volume, the pneumatic or hydraulic cylinder coupled to the substrate support and configured to move the substrate support between the top position reducing the upper volume and the bottom position increasing the upper volume.
 Parks discloses further comprising: a pneumatic or hydraulic external component (bottom portion of 205A, Fig. 2A-2B, Parks) outside of the upper volume (outside 211A), the pneumatic or hydraulic component (bottom portion of 205A, see para. [0023] where it is necessarily cylindrical shaped due to o-ring) coupled to the substrate support (upper portion of 205A, see Fig. 2A-2B where they are connected) and configured to move the substrate support between the top position reducing the upper volume (see Fig. 2A-2B) and the bottom position increasing the upper volume (see Fig. 2A-2B) for the purpose of isolating a processing volume from an outer volume (para. [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pneumatic or hydraulic external component and configuration as taught by Parks with motivation to isolate a processing volume from an outer volume.
Parks does not explicitly disclose the component is a cylinder (or shaped as a cylinder).
Dickinson teaches a component is a pneumatic cylinder (43a [enlarged-diameter section], Fig. 3B) coupled to the support (40 [substrate support device]) for the purpose of imparting a range of movement to the substrate support (col. 13, lines 50-65), and Dickinson teaches a cylindrical profile of all components for the purpose of improving gas flow through the main chamber and/or minimizing the number of sharp features to prevent the accumulation of contaminant material (col. 13, lines 20-31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the component to be a cylinder as taught by Dickinson with motivation to impart a range of movement to the substrate and/or improve gas flow through the main chamber and/or minimize the number of sharp features to prevent the accumulation of contaminant material.
Claim 11: The apparatus of Wong in view of Parks and Dickinson discloses wherein a force provided by the external cylinder (bottom portion of 205A, Fig. 2A-2B, Parks) results in between about 5 bar and about 100 bar acting on the substrate support (para. [0026] where pressure is 68 atm (68 bar) to about 273 atm (273 bar) which overlaps the claimed range).
Claims 12-20: (Withdrawn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718